Case 18-00212-ref        Doc 11   Filed 11/13/18 Entered 11/14/18 09:48:52   Desc Main
                                  Document      Page 1 of 2


                    UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                     :       Case No. 16-15037REF
IVAN L. JEFFREY,                           :       Chapter 7
                                           '
                Debtor
In re:                                     :

WILTON ARMETALE, INC.,                     :       Case No. 16-16779REF
a/k/a WAPITA, INC.,                        :       Chapter 7
           Plaintiff                       '


                V.                         :       Adv. No. 18-212

IVAN L. JEFFREY,
                Defendant


                                     ORDER
                AND NOW, this       '3   day   of November, 2018, upon my
consideration    of the Motion ﬁled by Debtor, Ivan L. Jeffery (“Jeffery”) in the
Jeffery main bankruptcy case, Case No. 16-1503 7REF, For Sanctions Against
Wilton Armetale, Inc. (“Wilton”) For Violation of the Automatic Stay, the
Response thereto ﬁled by Wilton, and after hearing held on November 8, 2018 on

J effery’s   Motion For Sanctions, after which I entered a bench Order:
                (1) Administratively consolidating Jeffery’s Motion For Sanctions in
Case No. 16-15037REF and J effery’s Motion To Dismiss the Complaint ﬁled by

Wilton in Adversary Case No. 18-212 (which Complaint was ﬁled in the Wilton
main bankruptcy case, Case No. 16-16779REF); and

                (2) directing that a consolidated hearing be scheduled on J effery’s
Motion For Sanctions ﬁled in Case No. 16-15037REF and J effery’s Motion To
Dismiss Complaint ﬁled in Adv. No. 18-212,
Case 18-00212-ref      Doc 11     Filed 11/13/18 Entered 11/14/18 09:48:52             Desc Main
                                  Document      Page 2 of 2



              AND upon my review of the pleadings ﬁled in connection with
Jeffery’s Motion For Sanctions and the pleadings and briefs ﬁled in connection
with Jeffery’s Motion To Dismiss Complaint, I find that consolidating these
matters is not necessary to resolve either matter and would overly complicate and
unduly delay both proceedings,

              IT IS HEREBY ORDERED that the bench Order I entered on
November 8, 2018 administratively consolidating and directing that               a   consolidated
hearing be scheduled on these matters is VACATED.

               IT IS FURTHER ORDERED that Jeffery shall ﬁle a brief in support
of his Motion For Sanctions in Case No. 16-15037REF by November 29, 2018.

               IT IS FURTHER ORDERED that Wilton shall ﬁle a brief in
opposition to the Motion For Sanctions ﬁled in Case No. 16-15037REF by
December 13, 2018.1

                                             BY THE COpRT


                                             RICHARD E. FEHL
                                             Chief United States Bankruptcy Judge




1
  The Response ﬁled by Wilton to Jeffery’s Motion For Sanctions is quite lengthy and contains
citations to case law. It was ﬁled, however, before Jeffery ﬁled a brief in support of his Motion
For Sanctions. I shall therefore provide Wilton with an opportunity to ﬁle a brief in opposition to
J effery’s Motion For Sanctions so he may address the arguments Jeffery raises in his brief.


  Both Jeffery and Wilton have ﬁled briefs on J effery’s Motion To Dismiss the Complaint ﬁled
in Adv. No. 18-212, so there is no need to direct that additional briefs be ﬁled at this time.
